Citation Nr: 1402212	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  10-05 485	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating higher than 0 percent for bilateral hearing loss prior to July 31, 2012.

2.  Entitlement to a rating higher than 40 percent for bilateral hearing loss since July 31, 2012.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to September 1968.  

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which confirmed and continued a 0 percent (i.e., noncompensable) rating then in effect for the Veteran's bilateral hearing loss.

The Veteran had a hearing at the RO in February 2012 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  A transcript of that hearing was associated with the claims file, so is part of the record on appeal.

The Board remanded the claim in May 2012 for further development.  The remand of the claim to the RO was via the Appeals Management Center (AMC) and was partly to have him undergo another VA compensation examination reassessing the severity of his bilateral hearing loss.

In a September 2012 rating decision since issued, on remand, so during the pendency of this appeal, the AMC granted a higher 40 percent rating for the bilateral hearing loss - but only retroactively effective as of July 31, 2012, the date of the VA compensation examination the Veteran had on remand.  He since has continued to appeal for an even higher rating for this disability.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  Thus, this appeal now concerns whether he was entitled to a rating higher than 0 percent prior to July 31, 2012, and whether he has been entitled to a rating higher than 40 percent since.

The Board remanded his claim again in October 2012 because, although the AMC had indicated that VA treatment records from San Francisco had been added to his file, those records were not in fact included in either the physical or virtual record.  

Those records are now in the file.  Thus, there has been compliance with this remand directive, allowing the Board in turn to proceed with its adjudication of this increased-rating claim.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In September 2012 the Veteran filed an additional claim of entitlement to a total disability rating based on individual unemployability (TDIU), predicated primarily on his service-connected posttraumatic stress disorder (PTSD) with depressed mood, so not because of the bilateral hearing loss that is specifically at issue in this appeal.  In any event his TDIU claim was implicitly denied as moot in a September 2013 rating decision since in that same decision the RO granted him a 100 percent schedular rating for his PTSD, so the highest possible rating for this other disability.


FINDINGS OF FACT

1.  As of April 16, 2008, the Veteran had Level VI hearing loss in his right ear and Level V hearing loss in his left ear.

2.  Since July 31, 2012, at worst, he has had Level VII hearing loss in each ear, so bilaterally.



CONCLUSIONS OF LAW

1.  The criteria are met for a higher 20 percent rating, though no greater rating, for the bilateral hearing loss as of April 16, 2008, so for the initial period at issue prior to July 31, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.85, 4.86, Diagnostic Code 6100 (2013).

2.  However, the criteria are not met for a rating higher than 40 percent for the bilateral hearing loss since July 31, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim upon receipt of a complete or substantially complete application.

These VCAA notice requirements apply to all elements of the claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom.  Hartman v. Nicholson, 438 F.3d 1311 (2007).  Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO as the Agency of Original Jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).


In a claim that originated as a claim for an increased disability rating, meaning the disability at issue already had been determined service connected in years past, so not concerning an initial rating, the VCAA requires that VA notify the claimant that to substantiate the claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect the worsening has on employment.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2012); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1278 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes (DCs), which typically provide for a range in severity of a particular disability from 0 percent, i.e., noncompensable, to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  The notice must provide examples of the types of medical and lay evidence that the claimant may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular claimant's circumstances; that is, VA need not notify a claimant of alternative DCs that may be considered or notify him or her of any need for evidence demonstrating the effect that the worsening of the disability has on the particular claimant's daily life.  Vazquez-Flores, 580 F.3d at 1278.

The Veteran was provided this required notice in April 2009, so before initially adjudicating his increased-rating claim, therefore in the preferred sequence.

To satisfy its duty to assist, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim, unless there is no reasonable possibility that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A.  This includes assisting the claimant in obtaining necessary medical examinations and opinions.  Id.  In the disability-rating context, once service connection for the disability has been established, this may include having the Veteran reexamined to reassess the severity of his disability - 

especially if he alleges a worsening of his disability since it was last rated or examined.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); VAOPGCPREC 11-95 (April 7, 1995).  There is no requirement, however, to have him reexamined merely because of the passage of time since an otherwise adequate examination.  Cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

This duty to assist with this claim also has been met.  The Veteran's service treatment records (STRs) have been obtained, also his post-service VA and private treatment records.  The outstanding VA treatment records mentioned were as well eventually obtained and associated with the claims file for consideration.  Additionally, he was provided two VA compensation examinations, during which the examiners recorded the objective measurements needed to provide an adequate rating for his bilateral hearing loss disability, both prior to and since July 31, 2012.

The reports of these VA compensation examinations, especially when considered along with the other relevant evidence in the file, provide the information needed to properly rate the Veteran's hearing loss disability according to the criteria found in 38 C.F.R. § 4.85, DC 6100 (2012).  Thus, additional examination of this disability is not needed and the duty to assist has been met.  See 38 C.F.R. § 3.327(a).

Regarding the Veteran's Travel Board hearing, the transcript reflects that the presiding judge fully explained the issues and suggested the submission of evidence that the Veteran may have overlooked and that would be advantageous to his position, specifically with regards to his alleged worsened hearing loss since his previous VA examination that had occurred at least three years prior, in accordance with 38 C.F.R. § 3.103(c)(2) and as explained in Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Since there is no indication that any relevant evidence is still outstanding, the Board is proceeding with its consideration of this claim.


II.  Standard of Review

In deciding this claim, the Board has reviewed all of the relevant evidence in the claims file, both the physical claims file and electronic ("Virtual VA") file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

III.  Merits of the Claim

The RO granted service connection for bilateral (left and right ear) hearing loss in July 2007, assigning an initial 0 percent rating retroactively effective from February 15, 2005.

The rating for this disability since has been increased to 40 percent, in other words "staged", during the pendency of this appeal.  In determining the present level of disability, a "staged" rating is appropriate for an increased-rating claim when the factual findings show distinct time periods when the service-connected disability has exhibited symptoms that would warrant different ratings.  The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from one year before the claim for a higher rating was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007); 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Here, the RO elected to assign the higher 40 percent rating as of July 31, 2012, the date of the VA compensation examination the Veteran had on remand showing this greater level of hearing impairment.


The Veteran argues that he is entitled to an even higher rating for this disability because his hearing loss has gotten progressively worse over the years since he was granted service connection for it, affecting his ability to hear the radio and television as well as his daily conversations with people.

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the history of the disability.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where, as here, entitlement to compensation already has been established, and an increase in the disability rating is at issue, the present level of disability is the primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994); 38 C.F.R. § 4.2.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence also can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481.  Moreover, the United States Court of Appeals for Veterans Claims (Court/CAVC) has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

The Veteran's hearing loss has been evaluated under 38 C.F.R. § 4.85, DC 6100.  This diagnostic code sets out the criteria for evaluating hearing impairment using pure tone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85; there is no room for subjective interpretation.  
See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Audiometric results are matched against Table VI to find the numeric designation, and then the designations are matched with Table VII to find the percentage evaluation to be assigned for the hearing impairment.  To evaluate the degree of disability for service-connected hearing loss, the Rating Schedule establishes 11 auditory acuity levels, designated from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85.


The provisions of section 4.86 address exceptional patterns of hearing impairment, which are defined as when each of the pure tone thresholds at 1000, 2000, 3000, and 4000 hertz (Hz) is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz.  38 C.F.R. § 4.86(a) and (b).

a.  Prior to July 31, 2012

The Veteran submitted his claim for an increased rating in February 2009.  Included with his claim, he submitted a VA outpatient audiology record dated April 16, 2008, so within the year prior to his claim and thus relevant.  The evaluating audiologist recorded the Veteran's pure-tone threshold averages as 60 decibels for the right ear and 63 decibels for the left ear.  He was also provided a Maryland CNC Word List speech recognition test, with his worst score for each ear recorded as 64 percent for the right and 72 percent for the left. 

He next underwent a VA compensation and pension examination in April 2009.  During that evaluation his pure-tone thresholds, measured in decibels, were as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Right
20
25
35
75
95
57.5
Left
20
25
40
80
85
57.5

He also registered scores of 92 percent in the right ear and 96 percent in the left on the Maryland CNC Word List speech recognition test.

Looking at the results of the Veteran's April 16, 2008 VA audiology examination, the findings indicate a numeric designation of VI for the right ear and V for the left.  The point of intersection on Table VII reflects that this level of hearing loss warrants a 20 percent rating (rather than just a 0 percent rating).  While the subsequent April 2009 examination does not indicate compensable hearing loss, the RO should not have ignored the earlier VA record.  As these examinations at the very least create a question as to which of two evaluations should be assigned, the Board is resolving this doubt in favor of the Veteran and awarding him the higher 20 percent rating as of the date of that earlier hearing evaluation.

The effective date provisions for awards of increased disability compensation include a general rule which is that an award based on a claim for increase of compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).

The law provides an exception to this general rule governing claims for increased ratings.  38 U.S.C.A. § 5110(a), (b)(2).  If the evidence shows that the increase in disability occurred prior to the date of receipt of claim, the RO may assign the earliest date as of which it is ascertainable that the increase occurred as long as the claim for the increased disability rating was received within a year of the date that the increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125 (1997); Quarles v. Derwinski, 3 Vet. App. 129, 134-135 (1992); VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998).  See, too, Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. May 20, 2010) (explaining that the legislative history of 38 U.S.C.A. § 5110(b)(2) was to provide Veterans a 
one-year grace period for filing a claim following an increase in the severity of a service-connected disability).

Thus, three possible dates may be assigned depending on the facts of the case: 

(1) If an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); 

(2) If an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2) ); or 


(3) If an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App. at 126  .

So determining the appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).

Here, it was factually ascertainable as of the hearing evaluation on April 16, 2008, that the Veteran was entitled to the higher 20 percent rating for his bilateral hearing loss, so that date marks the effective date for this higher rating.

At no time prior to July 31, 2012, however, did he show entitlement to an even higher rating.

b.  Since July 31, 2012

The Veteran underwent his second VA compensation examination on July 31, 2012.  During that evaluation his pure-tone thresholds, measured in decibels, were as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Right
40
40
85
105
105
84
Left
40
35
45
85
105
68

He also registered scores of 70 percent in the right ear and 64 percent in the left on the Maryland CNC Word List speech recognition test.

According to Table VI, this indicates a numeric designation of VI for both ears.  The point of intersection on Table VII reflects that this level of hearing loss is consistent with the existing 40 percent rating.  As this is the only objective testing of record since, the evidence does not support the assignment of a higher rating for his bilateral hearing loss.  

In reaching the above decisions, the Board also has considered whether an 
extra-schedular rating is warranted.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). And although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The threshold factor for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that there is no basis for further action on this question, however, as there is no indication of an exceptional disability picture such that the scheduler evaluations for the Veteran's service-connected bilateral hearing loss are inadequate.  His level of hearing loss is fully contemplated by the objective standards of the applicable code.  Even his 40 percent rating does not exhibit an exceptional pattern of hearing impairment that would invoke consideration of 38 C.F.R. § 4.86(a) and (b).

Furthermore, there is no objective evidence of record suggesting his service-connected disability markedly interferes with his employment, that is, above and beyond that contemplated by the schedular ratings assigned for this disability, or as an additional example requires frequent hospitalization.  38 C.F.R. §§ 4.1, 4.15.  While during his most recent July 2012 VA examination he did state he had been warned that he would no longer be able to work at a golf course because of his hearing loss and that he sometimes forgot to turn off an alarm because he could not hear it, there is no indication beyond this warning that his hearing loss "markedly interfered" with his job.  According to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  So this alone is not tantamount to concluding there is marked interference with his employment, meaning above and beyond that contemplated by the assigned ratings.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated that the disability rating itself is recognition that industrial capabilities are impaired.  

The 20 and 40 percent ratings he has for this service-connected disability therefore contemplate the level of occupational impairment shown.  Thus, even if he satisfied the first prong of the Thun analysis, he would not also satisfy the second prong, much less the final third prong.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc).  

There equally has been consideration of the effects of this service-connected disability on his occupational functioning and daily activity.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

For these reasons and bases, the Board finds that the evidence does support the assignment of a higher 20 percent rating for the bilateral hearing loss as of April 16, 2008, though no greater rating, as the evidence is in relative equipoise and the Veteran is given the benefit of the doubt.  38 C.F.R. §§ 4.3, 4.7; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board also finds, however, that the preponderance of the evidence is against the assignment of a rating higher than 40 percent since July 31, 2012, so this remaining portion of the appeal unfortunately must be denied.  Id.


ORDER

A higher 20 percent rating, though no greater rating, is granted for the bilateral hearing loss effective April 16, 2008.

The claim of entitlement to a rating higher than 40 percent for this disability since July 31, 2012, however, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


